 



Exhibit 10.28

JDS UNIPHASE CORPORATION 2003 EQUITY INCENTIVE PLAN

NOTICE OF RESTRICTED STOCK UNIT AWARD

         
Grantee’s Name and Address:
  Award Number:    

     

--------------------------------------------------------------------------------


  Date of Award:    

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------


  Type of Award:   Restricted Stock Units

--------------------------------------------------------------------------------

            Vesting Commencement Date:

--------------------------------------------------------------------------------

       

     You (the “Grantee”) have been granted a restricted stock unit award (the
“Award”), subject to the terms and conditions of this Notice of Restricted Stock
Unit Award (the “Notice”), the JDS Uniphase Corporation 2003 Equity Incentive
Plan, as amended from time to time (the “Plan”) and the Restricted Stock Unit
Award Agreement (the “Agreement”) attached hereto, as follows. Unless otherwise
defined herein, the terms defined in the Plan shall have the same defined
meanings in this Notice.

     Total Number of Restricted Stock Units Awarded (the “Units”): __________

Vesting Schedule:

     Subject to the Grantee’s Continuous Active Service and other provisions and
limitations set forth in this Notice, the Agreement and the Plan, the Units will
“vest” in accordance with the following schedule:

     IN WITNESS WHEREOF, the Company and the Grantee have executed this Notice
and agree that the Award is to be governed by the terms and conditions of this
Notice, the Plan, and the Agreement.

JDS Uniphase Corporation,
a Delaware corporation

By:

Title: Chief Executive Officer

     The Grantee acknowledges receipt of a copy of the Plan and the Agreement
and represents that he or she is familiar with the terms and provisions thereof,
and hereby accepts the Award subject to all of the terms and provisions hereof
and thereof. The Grantee has reviewed this Notice, the Agreement and the Plan in
their entirety, has had an opportunity to obtain the advice of counsel prior to
executing this Notice and fully understands all provisions of this Notice, the
Agreement and the Plan. The Grantee hereby agrees that all disputes arising out
of or relating to this Notice, the Plan and the Agreement shall be resolved in
accordance with Section 11 of the Agreement. The Grantee further agrees to
notify the Company upon any change in the residence address indicated in this
Notice.

     The Grantee further acknowledges that, to the extent the vesting of any
Units occurs during a “blackout period” of the Company wherein certain Employees
are precluded from selling Shares, the receipt of the corresponding Shares
issuable pursuant to this Notice and the Agreement may be automatically deferred
in accordance with Section 6(a) of the Agreement. The Grantee further
acknowledges that the Grantee may voluntarily elect to defer the receipt of
Shares issuable pursuant to this Notice and Agreement in accordance with Section
6(b) of the Agreement.

1



--------------------------------------------------------------------------------



 



             
Dated:
      Signed:    

 

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

2



--------------------------------------------------------------------------------



 



Award Number: __________________

JDS UNIPHASE CORPORATION 2003 EQUITY INCENTIVE PLAN

RESTRICTED STOCK UNIT AWARD AGREEMENT

     1. Issuance of Units. JDS Uniphase Corporation, a Delaware corporation (the
“Company”), hereby issues to the Grantee (the “Grantee”) named in the Notice of
Restricted Stock Unit Award (the “Notice”), the Total Number of Restricted Stock
Units Awarded set forth in the Notice (the “Units”), subject to the Notice, this
Restricted Stock Unit Award Agreement (the “Agreement”) and the terms and
provisions of the Company’s 2003 Equity Incentive Plan, as amended from time to
time (the “Plan”), which is incorporated herein by reference. Unless otherwise
defined herein, the terms defined in the Plan shall have the same defined
meanings in this Agreement.

     2. Transfer Restrictions. The Units may not be transferred in any manner
other than by will or by the laws of descent and distribution. Notwithstanding
the foregoing, the Grantee may designate a beneficiary of the Units in the event
of the Grantee’s death on the beneficiary designation form attached hereto as
Exhibit A. The terms of this Agreement shall be binding upon the executors,
administrators, heirs, successors and transferees of the Grantee.

     3. Vesting.

     General. For purposes of this Agreement and the Notice, the term “vest”
shall mean, with respect to any Units, that such Units are no longer subject to
forfeiture to the Company. If the Grantee would become vested in a fraction of a
Unit, such Unit shall not vest until the Grantee becomes vested in the entire
Unit

     4. Termination of Continuous Active Service. Except in the event of the
Grantee’s change in status from an Employee to a Consultant, in which case
vesting of the Units shall continue only to the extent determined by the
Administrator, vesting of the Units shall cease upon the date of termination of
the Grantee’s Continuous Active Service for any reason, including death or
Disability. In the event the Grantee’s Continuous Active Service is terminated
for any reason, including death or Disability, any unvested Units held by the
Grantee immediately following such termination of Continuous Active Service
shall be deemed reconveyed to the Company and the Company shall thereafter be
the legal and beneficial owner of the unvested Units and shall have all rights
and interest in or related thereto without further action by the Grantee.

     5. Conversion of Units and Issuance of Shares. Subject to any deferral
under Section 6 of this Agreement, upon each vesting date, one share of Common
Stock shall be issuable for each Unit that vests on such date (the “Shares”),
subject to the terms and provisions of the Plan and this Agreement. Thereafter,
the Company will transfer such Shares to the Grantee upon satisfaction of any
required tax or other withholding obligations. Any fractional

1



--------------------------------------------------------------------------------



 



Unit remaining after the Award is fully vested shall be discarded and shall not
be converted into a fractional Share.

     6. Deferral of Receipt of Shares.

          (a) Automatic Deferral Due to Blackout Period. Subject to Section 8 of
this Agreement, to the extent the vesting of any Units occurs during a “blackout
period” of the Company wherein certain Employees are precluded from selling
Shares, the receipt of the corresponding Shares issuable pursuant to this
Agreement shall be deferred, provided, however, that the receipt of such Shares
shall not be deferred if such Shares are specifically covered by a Rule 10b5-1
trading plan of the Grantee which causes such Shares to be exempt from any
applicable blackout period then in effect. In the event the receipt of any
Shares is deferred due to the existence of a regularly scheduled blackout
period, such Shares shall be issued to the Grantee on the first day following
the termination of such regularly scheduled blackout period. In the event the
receipt of any Shares is deferred due to the existence of a special blackout
period, such Shares shall be issued to the Grantee on the first day following
the termination of such special blackout period as determined by the Company’s
General Counsel. Notwithstanding the foregoing, deferred Shares shall be issued
promptly to the Grantee prior to the termination of the blackout period in the
event the Grantee ceases to be subject to the blackout period. The Grantee
hereby represents that he or she understands the effect of any such deferral
under relevant federal, state and local tax laws.

          (b) Voluntary Deferral by the Grantee. Subject to Section 8 of this
Agreement, the Grantee may elect to defer the receipt of any Shares issuable
pursuant to this Agreement by submitting to the Company an election to defer
such receipt in the form attached hereto as Exhibit B. In the event the Grantee
intends to defer the receipt of any Shares, the Grantee shall submit to the
Administrator a proposed deferral election form at least two weeks in advance of
the date of the proposed election to defer. The Administrator shall determine
whether the proposed election to defer will be effective for tax purposes and
under Applicable Law. In the event the Administrator determines that the
proposed election to defer will be effective for tax purposes and under
Applicable Law, the proposed election will become effective upon the
Administrator’s acceptance of the election with such changes to the election as
the Administrator deems necessary or appropriate. To the extent the receipt of
any deferred Shares occurs during a blackout period, the receipt of the deferred
Shares shall be further deferred, provided, however, that the receipt of such
Shares shall not be further deferred if such Shares are specifically covered by
a Rule 10b5-1 trading plan of the Grantee which causes such Shares to be exempt
from any applicable blackout period then in effect. In the event the receipt of
any Shares is further deferred due to the existence of a regularly scheduled
blackout period, such Shares shall be issued to the Grantee on the first day
following the termination of such regularly scheduled blackout period. In the
event the receipt of any Shares is further deferred due to the existence of a
special blackout period, such Shares shall be issued to the Grantee on the first
day following the termination of such special blackout period as determined by
the Board. Notwithstanding the foregoing, deferred Shares shall be issued
promptly to the Grantee prior to the termination of the blackout period in the
event the Grantee ceases to be subject to the blackout period. The Grantee
hereby represents that he or she understands the effect of any such deferral
under relevant federal, state and local tax laws.

2



--------------------------------------------------------------------------------



 



     7. Right to Shares. The Grantee shall not have any right in, to or with
respect to any of the Shares (including any voting rights or rights with respect
to dividends paid on the Common Stock) issuable under the Award until the Award
is settled by the issuance of such Shares to the Grantee.

     8. Taxes.

          (a) Generally. The Grantee is ultimately liable and responsible for
all taxes owed by the Grantee in connection with the Award, regardless of any
action the Company or any Affiliate takes with respect to any tax withholding
obligations that arise in connection with the Award. Neither the Company nor any
Affiliate makes any representation or undertaking regarding the treatment of any
tax withholding in connection with the grant or vesting of the Award or the
subsequent sale of Shares issuable pursuant to the Award. The Company and its
Affiliates do not commit and are under no obligation to structure the Award to
reduce or eliminate the Grantee’s tax liability. As a condition and term of this
Award, no election under Section 83(b) of the Code may be made by the Grantee or
any other person with respect to all or any portion of the Award.

          (b) Payment of Withholding Taxes. Prior to any event in connection
with the Award (e.g., vesting) that the Company determines may result in any tax
withholding obligation, whether non-U.S., federal, state or local, including any
employment tax obligation (the “Tax Withholding Obligation”), the Grantee must
arrange for the satisfaction of the minimum amount of such Tax Withholding
Obligation in a manner acceptable to the Company. In addition, the Grantee must
arrange for the satisfaction of the minimum amount of any applicable Tax
Withholding Obligations that arise in connection with the Award regardless of
any deferral pursuant to Section 6 of this Agreement.

               (i) By Sale of Shares. Unless the Grantee determines (or is
required) to satisfy the Tax Withholding Obligation by some other means in
accordance with clause (ii) below, the Grantee’s acceptance of this Award
constitutes the Grantee’s instruction and authorization to the Company and any
brokerage firm determined acceptable to the Company for such purpose to sell on
the Grantee’s behalf a whole number of Shares from those Shares issuable to the
Grantee as the Company determines to be appropriate to generate cash proceeds
sufficient to satisfy the minimum applicable Tax Withholding Obligation. Such
Shares will be sold on the day such Tax Withholding Obligation arises (e.g., a
vesting date) or as soon thereafter as practicable. The Grantee will be
responsible for all brokers’ fees and other costs of sale, and the Grantee
agrees to indemnify and hold the Company harmless from any losses, costs,
damages, or expenses relating to any such sale. To the extent the proceeds of
such sale exceed the Grantee’s minimum Tax Withholding Obligation, the Company
agrees to pay such excess in cash to the Grantee. The Grantee acknowledges that
the Company or its designee is under no obligation to arrange for such sale at
any particular price, and that the proceeds of any such sale may not be
sufficient to satisfy the Grantee’s minimum Tax Withholding Obligation.
Accordingly, the Grantee agrees to pay to the Company or any Affiliate as soon
as practicable, including through additional payroll withholding, any amount of
the Tax Withholding Obligation that is not satisfied by the sale of Shares
described above.

3



--------------------------------------------------------------------------------



 



               (ii) By Check, Wire Transfer or Other Means. At any time not less
than five (5) business days before any Tax Withholding Obligation arises (e.g.,
a vesting date), the Grantee may elect to satisfy the Grantee’s Tax Withholding
Obligation by delivering to the Company an amount that the Company determines is
sufficient to satisfy the Tax Withholding Obligation by (x) wire transfer to
such account as the Company may direct, (y) delivery of a certified check
payable to the Company, or (z) such other means as specified from time to time
by the Administrator. In addition, in the event of a deferral pursuant to
Section 6 of this Agreement, the Grantee must arrange for the satisfaction of
the minimum amount of any applicable Tax Withholding Obligations in accordance
with this Section 8(b)(ii).

          (c) Right to Retain Shares. The Company may refuse to issue any Shares
to the Grantee until the Grantee satisfies the Tax Withholding Obligation. To
the maximum extent permitted by law, the Company has the right to retain without
notice from Shares issuable under the Award or from salary or other amounts
payable to the Grantee, Shares or cash having a value sufficient to satisfy the
Tax Withholding Obligation.

     9. Entire Agreement: Governing Law. The Notice, the Plan and this Agreement
constitute the entire agreement of the parties with respect to the subject
matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and the Grantee with respect to the subject matter
hereof, and may not be modified adversely to the Grantee’s interest except by
means of a writing signed by the Company and the Grantee. These agreements are
to be construed in accordance with and governed by the internal laws of the
State of California without giving effect to any choice of law rule that would
cause the application of the laws of any jurisdiction other than the internal
laws of the State of California to the rights and duties of the parties. Should
any provision of the Notice or this Agreement be determined by a court of law to
be illegal or unenforceable, the other provisions shall nevertheless remain
effective and shall remain enforceable.

     10. Headings. The captions used in this Agreement are inserted for
convenience and shall not be deemed a part of this Agreement for construction or
interpretation.

     11. Dispute Resolution. The provisions of this Section 11 shall be the
exclusive means of resolving disputes arising out of or relating to the Notice,
the Plan and this Agreement. The Company, the Grantee, and the Grantee’s
assignees (the “parties”) shall attempt in good faith to resolve any disputes
arising out of or relating to the Notice, the Plan and this Agreement by
negotiation between individuals who have authority to settle the controversy.
Negotiations shall be commenced by either party by notice of a written statement
of the party’s position and the name and title of the individual who will
represent the party. Within thirty (30) days of the written notification, the
parties shall meet at a mutually acceptable time and place, and thereafter as
often as they reasonably deem necessary, to resolve the dispute. If the dispute
has not been resolved by negotiation, the parties agree that any suit, action,
or proceeding arising out of or relating to the Notice, the Plan or this
Agreement shall be brought in the United States District Court for the Northern
District of California (or should such court lack jurisdiction to hear such
action, suit or proceeding, in a California state court in the County of San
Mateo) and that the parties shall submit to the jurisdiction of such court. The
parties irrevocably waive, to the fullest extent permitted by law, any objection
the party may have to the laying of venue for any such suit, action or
proceeding brought in such court. THE PARTIES ALSO EXPRESSLY WAIVE

4



--------------------------------------------------------------------------------



 



ANY RIGHT THEY HAVE OR MAY HAVE TO A JURY TRIAL OF ANY SUCH SUIT, ACTION OR
PROCEEDING. If any one or more provisions of this Section 11 shall for any
reason be held invalid or unenforceable, it is the specific intent of the
parties that such provisions shall be modified to the minimum extent necessary
to make it or its application valid and enforceable.

     12. Notices. Any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given upon personal delivery, upon
deposit for delivery by an internationally recognized express mail courier
service or upon deposit in the United States mail by certified mail (if the
parties are within the United States), with postage and fees prepaid, addressed
to the other party at its address as shown in these instruments, or to such
other address as such party may designate in writing from time to time to the
other party.

     13. No Effect on Terms of Service. The Units subject to the Award shall
vest, if at all, only during the period of the Grantee’s Continuous Active
Service (not through the act of being hired, being granted the Award or
acquiring Shares hereunder) and the Award has been granted as an inducement for
the Grantee to remain in such Continuous Active Service and as an incentive for
increased efforts on behalf of the Company and its Affiliates by the Grantee
during the period of his or her Continuous Active Service. Nothing in the
Notice, the Agreement, or the Plan shall confer upon the Grantee any right with
respect to future restricted stock unit grants or continuation of Grantee’s
Continuous Active Service, nor shall it interfere in any way with the Grantee’s
right or the right of the Grantee’s employer to terminate Grantee’s Continuous
Active Service, with or without cause, and with or without notice. Unless the
Grantee has a written employment agreement with the Company to the contrary,
Grantee’s status is at will. This Award shall not, under any circumstances, be
considered or taken into account for purposes of calculation of severance
payments in those jurisdictions requiring such payments upon termination of
employment. The Grantee shall not have and waives any and all rights to
compensation or damages as a result of the termination of the Grantee’s
employment with the Company or the Grantee’s employer for any reason whatsoever,
insofar as those rights result or may result from (i) the loss or diminution in
value of such rights or entitlements or claimed rights or entitlements under the
Plan, or (ii) the Grantee’s ceasing to be entitled to any purchase rights or
shares or any other rights under the Plan.

     14. Personal Data. The Grantee understands that the Company and its
subsidiaries hold certain personal information about the Grantee for the purpose
of managing and administering the Plan, including: name, home address and
telephone number, date of birth, social fiscal number, compensation,
nationality, job title, any shares of stock held in the Company, details of all
awards of equity compensation or any other entitlement to shares of stock
awarded, canceled, exercised, vested, unvested or outstanding in the Grantee’s
favor (collectively, “Data”). The Grantee understands that the Company and/or
its subsidiaries will transfer Data amongst themselves as necessary for the
purpose of implementation, administration and management of the Grantee’s
participation in the Plan, and that the Company and/or any of its subsidiaries
may each further transfer Data to any third parties assisting the Company in the
implementation, administration and management of the Plan. These recipients may
be located in the European Economic Area, Asia, the United States and/or Canada.
The Grantee consents to the collection, use and transfer of Data and authorizes
these recipients to receive, possess, use, retain and transfer Data, in
electronic or other form, as may be required for: (i) the administration

5



--------------------------------------------------------------------------------



 



of the Plan; and (ii) the implementation, administration and management of the
Grantee’s participation in the Plan, including any requisite transfer to a
broker or any other third party with whom the Grantee may elect to deposit any
shares of stock acquired as a result of this Award or any portion thereof and/or
the subsequent holding of shares of stock on the Grantee’s behalf.

     15. Definitions.

          (a) “Administrator” means the Board or the Committees (or delegates of
the Board or such Committees) appointed to administer the Plan.

          (b) “Affiliate” shall have the meaning ascribed to such term in
Rule 12b-2 promulgated under the Exchange Act.

          (c) “Applicable Laws” means the legal requirements relating to the
administration of stock incentive plans, if any, under applicable provisions of
federal securities laws, state corporate and securities laws, the Code, the
rules of any applicable stock exchange or national market system, and the rules
or laws of any foreign jurisdiction applicable to restricted stock units or
other securities granted to residents therein.

          (d) “Consultant” means any person (other than an Employee or a
Director, solely with respect to rendering services in such person’s capacity as
a Director) who is engaged by the Company or any Affiliate to render consulting
or advisory services to the Company or such Affiliate.

          (e) “Continuous Active Service” means actively performing duties or
exercising responsibilities in providing services to the Company or an Affiliate
in any capacity of Employee, Director or Consultant, without interruption or
termination. In jurisdictions requiring notice in advance of an effective
termination as an Employee, Director or Consultant, Continuous Active Service
shall be deemed terminated upon the actual cessation of the active performance
of duties or responsibilities in providing services to the Company or an
Affiliate notwithstanding any required notice period that must be fulfilled
before a termination as an Employee, Director or Consultant can be effective
under Applicable Laws. Continuous Active Service shall not be considered
interrupted in the case of (i) any approved leave of absence, (ii) transfers
among the Company, any Affiliate, or any successor, in any capacity of Employee,
Director or Consultant, or (iii) any change in status as long as the individual
continues to actively perform duties or responsibilities in providing services
to the Company or an Affiliate in any capacity of Employee, Director or
Consultant. An approved leave of absence shall include sick leave, military
leave, or any other authorized personal leave.

          (f) “Director” means a member of the Board or the board of directors
of any Affiliate.

          (g) “Disability” means a Grantee would qualify for benefit payments
under the long-term disability policy of the Company or the Affiliate to which
the Grantee provides services regardless of whether the Grantee is covered by
such policy. If the Company or the Affiliate to which the Grantee provides
service does not have a long-term disability plan in place, “Disability” means
that a Grantee is permanently unable to carry out the responsibilities and
functions of the position held by the Grantee by reason of any medically
determinable physical

6



--------------------------------------------------------------------------------



 



or mental impairment. A Grantee will not be considered to have incurred a
Disability unless he or she furnishes proof of such impairment sufficient to
satisfy the Administrator in its discretion.

          (h) “Employee” means any person, including an Officer or Director, who
is an employee of the Company or any Affiliate. The payment of a director’s fee
by the Company or an Affiliate shall not be sufficient to constitute
“employment” by the Company.

END OF AGREEMENT

7